          Case 1:20-cv-02804-VSB Document 77 Filed 05/12/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


COREY HARDIN, DAVID MUHAMMAD, and
CHASE WILLIAMS, individually and on behalf of
all others similarly situated,
                                                                   No. 1:20-cv-02804-VSB
                       Plaintiffs,
                                                                   NOTICE OF VOLUNTARY
               v.
                                                                   DISMISSAL PURSUANT TO
TRON FOUNDATION, JUSTIN SUN, and ZHIQIANG                          F.R.C.P. 41(a)(1)(A)(i) OF
(LUCIEN) CHEN,                                                     CLAIMS OF DAVID
                                                                   MUHAMMAD
                       Defendants.

  NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1)(A)(i) OF
              CLAIMS OF PLAINTIFF DAVID MUHAMMAD

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff David Muhammad,

through his counsel, hereby gives notice that he voluntarily dismisses all of his claims against all

Defendants in the above captioned matter (the “Action”), without prejudice and without costs or

attorneys’ fees to any party.

       To avoid any ambiguity, the two remaining Plaintiffs, Corey Hardin and Chase Williams,

will continue to serve as lead plaintiffs in the Action and will continue to diligently prosecute all

their claims on behalf of the Proposed Class. The withdrawal of David Muhammad as a plaintiff

will not affect any of the issues currently under the Court’s consideration as part of Defendants’

motion to dismiss, ECF No. 54.
         Case 1:20-cv-02804-VSB Document 77 Filed 05/12/21 Page 2 of 2




Dated: May 12, 2021
       New York, NY


 _______________________________              _______________________________
 Kyle W. Roche                                Philippe Z. Selendy
 Edward Normand                               Jordan A. Goldstein
 Velvel (Devin) Freedman (pro hac vice)       Mitchell Nobel
 Jordana L. Haviv                             Michelle Foxman
 ROCHE FREEDMAN LLP                           SELENDY & GAY PLLC
 99 Park Avenue, 19th Floor                   1290 Sixth Avenue, 17th Floor
 New York, NY 10016                           New York, NY 10104
 kyle@rcfllp.com                              pselendy@selendygay.com
 tnormand@rcfllp.com                          jgoldstein@selendygay.com
 vel@rcfllp.com                               mnobel@selendygay.com
 jhaviv@rcfllp.com                            mfoxman@selendygay.com

                                              Co-Lead Counsel and Attorneys for
                                              Plaintiffs and the Proposed Class




                                          2
